Exhibit 10.17

AMENDMENT NO. 2

TO

HOLOGIC, INC.

SECOND AMENDED AND RESTATED 1999 EQUITY INCENTIVE PLAN

The following amendment to the Hologic, Inc. (the “Corporation”) Second Amended
and Restated 1999 Equity Incentive Plan (the “Plan”), upon recommendation of the
Compensation Committee, was approved by the Board of Directors of the
Corporation on October 19, 2007, and is being made without shareholder approval
as such approval is not necessary to comply with any applicable requirement of
the laws of the jurisdiction of incorporation of the Corporation, any applicable
tax requirement, any applicable rules or regulation of the Securities and
Exchange Commission, including Rule 16(b)-3 (or any successor rule thereunder),
or the rules and regulations of The Nasdaq Stock Market or any other exchange or
stock market over which the Corporation’s securities are listed:

1. Section 12(i) “Amendment of Award” is hereby amended by adding the following
sentence at the end of such Section:

“Notwithstanding the foregoing, except as provided in Section 5(b), without the
prior approval of the holders of a majority of the then outstanding shares of
the Company’s Common Stock, neither the Company nor the Board will take any
action to amend or modify any Award to lower the award, exercise or conversion
price applicable to such Award or otherwise cancel an outstanding Award for the
purpose of repricing, replacing or regranting such Award previously granted for
cash or other consideration.”

2. Except as amended hereby, the Second Amended and Restated 1999 Equity
Incentive Plan shall remain in full force and effect in accordance with its
original terms.

Amendments effective as of October 19, 2007